MEMORANDUM **
Run Qun Wang, a native and citizen of China, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision, which summarily affirmed the Immigration Judge’s (“IJ”) order denying her applications for asylum, withholding of removal and protection under the Convention *402Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252.
Where, as here, the BIA affirms without an opinion, we review the IJ’s decision directly. See Falcon Carriche v. Ashcroft, 350 F.3d 845, 849 (9th Cir.2003). We review for substantial evidence an adverse credibility determination, Chebchoub v. INS, 257 F.3d 1038, 1042-43 (9th Cir.2001), and we deny this petition for review.
Because the IJ offered specific, cogent reasons for questioning Wang’s credibility, and because Wang has not shown that the evidence compels a conclusion to the contrary, substantial evidence supports the IJ’s adverse credibility determination. See Malhi v. INS, 336 F.3d 989, 993 (9th Cir.2003).
Because Wang did not establish that she was eligible for asylum, it follows that she did not satisfy the more stringent standard for withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003).
Wang has waived any claim for relief under CAT. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996) (holding that issues which are not specifically raised and argued in a party’s opening brief are waived).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.